DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The Office notes that Claims 1, 5, 8, 9, 26 and 28 continue to be interpreted under 35 U.S.C. 112 sixth paragraph, as was discussed in the previous Non-Final Office Action mailed September 10, 2020.

Claim Objections
Claim 5 is objected to because of the following informalities:  the claim recites on Line 2, “the information regarding actual usage” which should be “the information regarding the actual usage” since “information regarding actual usage” was first recited in Line 5 of Claim 1, from which Claim 5 depends. For purposes of examination the limitation has been interpreted as reciting “the information regarding the actual usage”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 13 and 14 recite the limitation “the metric generator” in the first line. For purposes of Examination “the metric generator” in Claims 13 and 14 has been interpreted as “a metric generator”. There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-9, 11-12, 17-24, 28-29, 31 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Egozi et al. (WO 2016/200413; hereinafter “Egozi”) in view of Bradley et al. (US Patent 10,423,709; hereinafter “Bradley”).
Claim 1: (Currently Amended)
Egozi teaches an electronic system comprising 
a first data retriever configured to communicate with a first database associated with an analytic tool, and a second data retriever configured to communicate with a second database associated with an electronic testing device ([0018] “one or more application monitoring solution 22, such as ‘Google Analytics’™, ‘Dynatrace’™, HEWLETT-PACKARD™'s ‘RUM’™, and ‘AppPulse’™ as just a few examples,” wherein these “application monitoring solutions” store data in databases. [0020] “The first 29 and second set 39 of session events can be stored locally on a server running the application monitoring solution 22, remotely on a separate storage system 24 connected to the network … the ASARS [Application Session Analysis and Recommendation System] 20 may be done either on the AUT 12 or on a SaaS (software as a service) service that receives the original/unprocessed session's data collected by the App Monitoring Tool,” wherein the “ASARS” communicates with the first and second databases and as such comprises some form of a first and second data retriever.);
wherein the analytic tool is configured to generate and store information regarding actual usage of a product in the first database ([0018] “one or more application monitoring solution 22, such as ‘Google Analytics’™.” [0019] “The application monitoring solution 22 is set up … to capture sessions of an application user's 16 use of the AUT 12 to create a first set 29 of one or more session events, such as set of production sessions 30.” [0033] “Production session - User sessions recorded from a user's usage of an application in a production environment during a session.”);
wherein the electronic testing device is configured to generate and store product testing data for the product in the second database ([0020] “The application monitoring solution 22 can also be set up similarly to capture a second set 39 of one or more reference session events such as a set of test session 40 which are typically developed by the DevOps or QA Engineers (QAE) 18 using a test management tool 19 … The test management tool 19 may be server,” wherein the “server” storing the “Test Management Tool” is the testing device, as shown in Egozi Fig. 1. [0034] “Test session - Application sessions that are typically created by QAEs and DevOps to test and debug applications or to simulate user usage of the application.”);
wherein the first data retriever comprises a first communication interface configured to electronically receive the information regarding the actual usage of the product from the first database; and wherein the second data retriever comprises a second communication interface configured to electronically receive the product testing data from the second database ([0051] “Fig. 3 is a block diagram of a computer based system 100 for implementing an ASARS 20 … The processor 102 is communicatively coupled with a communication channel 132 … to one or more communication devices such as network 104, which may be a physical or virtual network interface,” wherein the “Network Communication Device” 104, see Egozi Fig. 3, comprises the first and second communication interface, see also Egozi Fig. 1 showing ATARS/ASARS 20 connected via Network 14 to Application Monitoring Solution 22 storing the Production Sessions Data 29-31 and Test Session Data 39-41.); and
wherein the electronic system further comprises a processing unit configured to compute a score indicating a quality of product testing for the product based on the
 information regarding the actual usage of the product and/or the product testing data (Fig. 3: Processor 102. [0037] “Real user coverage - A measure of the similarity and distance scores between each pair of matched sessions to compute how well the test session has coverage over the respective production session monitored and recorded from a real customer user.” [0049] “Fig. 2 is an example overall flow diagram 50 for the ASARS 20 of Fig. 1 to generate a coverage score for each test 40 or reference 41 session with respect to each production 30 or base 31 session. Each of a first set 29 of event sessions, the set of base session 31 and each of a second set 39 of event sessions, the set of reference sessions 41 are respectively compared in ‘match’ unit 52 to calculate similarity scores, distance (between relative locations of events) scores and match scores for each pairing of base 31 and reference 41 sessions.”),
wherein the score is based on how well a distribution of the product testing of various features of the product corresponds with a distribution of the actual usage of the product ([0037] “Real user coverage - A measure of the similarity and distance scores between each pair of matched sessions to compute how well the test session has coverage over the respective production session monitored and recorded from a real customer user.” [0098] “3. For each product area or feature (this refers also to the overall product) compute the unique real user coverage and usage scores 1033. This step includes assigning each product area or feature with its linked tests as captured in the test management tool.” [105] “b. Compute a real user coverage and expected usage scores 1033 for each product area and feature by computing the similarities and match between the test sessions and the production sessions.” [0107] “In summary, the ASARS 20 may include several functionalities, providing real user coverage and usage scores per session and product area/feature by discovering the matched and unmatched sessions from production.”).

With further regard to Claim 1, Egozi does not teach the following, however, Bradley teaches:
the second database being different from the first database (Col. 5 Ln. 65: “the system comprising: one or more analytics database engines configured to store one or more page load events received from a plurality of websites … wherein the page load event comprises a uniform resource locator (URL) and the date and time of the loading of the website… one or more testing database engines configured to store testing data, wherein the testing data is related to the one or more accessibility tests.” Col. 20 Ln. 12: “monitoring system 908 may request some or all unique URLs from analytics database engine 906, subject to some filtering criteria. For example, monitoring system 908 may request some or all URLs and the number of times each URL was requested during a given data range … Scanning system 910 can store, in test database engine 912, information relating to the tests—e.g., the full URL, the tests passed by each element, the tests failed by each element, and aggregate counts of test passes and failures.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi with the separate databases configuration as taught by Bradley thereby “enabling big-data analyses to be performed against a large data set, supporting efforts of targeting commonalities within the data set that can be used to prioritize existing issues of accessibility” (Bradley Col. 20 Ln. 27).
	
Claim 2:
Egozi in view of Bradley teaches the system of claim 1, and Egozi further teaches wherein the analytic tool comprises a web analytic tool ([0018] “one or more application monitoring solution 22, such as ‘Google Analytics’™, ‘Dynatrace’™, HEWLETT-PACKARD™'s ‘RUM’™, and ‘AppPulse’™ as just a few examples.”). 

Claim 3:
Egozi in view of Bradley teaches the system of claim 1, and Egozi further teaches wherein the analytic tool comprises Google Analytics, Segment, MixPanel, or Heap ([0018] “one or more application monitoring solution 22, such as ‘Google Analytics’™, ‘Dynatrace’™, HEWLETT-PACKARD™'s ‘RUM’™, and ‘AppPulse’™ as just a few examples.”).

Claim 6:
Egozi in view of Bradley teaches the system of claim 1, and Egozi further teaches wherein the processing unit is configured to compute the score based on a plurality of weights ([0055] “A real user coverage score module 118 use the similarity scores to calculate a coverage measure between sets of sessions. There may be three flavors of coverage measure provided by the module and each of these flavors may be applied both in the unique and actual settings. The three flavors are 1) weighted Sw, 2) optimal So, and 3) 1 -way SN.”).

Claim 8:
Egozi in view of Bradley teaches the system of claim 1, and Egozi further teaches wherein the processing unit comprises a metric generator configured to generate metrics for respective aspects of the product ([0061] “A similarity and match module 314 produces a set of similarity scores, distance measures, and matching scores as well as organizing the set of first sessions into sets of matched first session and unmatched first sessions. A unique/actual usage module 316 provides one or more coverage scores based on actual and unique”).

With further regard to Claim 8, Egozi does not teach the following, however, Bradley teaches:
wherein at least one of the metrics indicates whether a corresponding one of the aspects of the product is working properly or not (Col. 20 Ln. 21: “Scanning system 910 can store, in test database engine 912, information relating to the tests—e.g., the full URL, the tests passed by each element, the tests failed by each element, and aggregate counts of test passes and failures.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi with the metric indicating proper function as taught by Bradley in order “to generate reports and user interfaces that can be used to prioritize issues by their impact” (Bradley Col. 20 Ln. 33).

Claim 9:
Egozi in view of Bradley teaches the system of claim 8, and Egozi further teaches wherein the processing unit also comprises a combiner configured to combine the metrics to determine the score ([0055] “A real user coverage score module 118 use the similarity scores to calculate a coverage measure between sets of sessions … These similarity scores are then summed over the entire base set of sessions in both the unique and actual settings and used to compute a percentage of coverage.”).

Claim 11:
Egozi in view of Bradley teaches the system of claim 8, and Egozi further teaches wherein one of the aspects of the product comprises a webpage of a website ([0045] “A B testing is the comparison of two applications or different versions of the same application, such as a web page design”).

Claim 12:
Egozi in view of Bradley teaches the system of claim 8, and Egozi further teaches wherein one of the metrics indicates a degree of testing coverage for a respective one of the aspects of the product ([0049] “Fig. 2 is an example overall flow diagram 50 for the ASARS 20 of Fig. 1 to generate a coverage score for each test 40 or reference 41 session with respect to each production 30 or base 31 session.” [0050] “a coverage score for each reference session 41 under investigation.”).

Claim 17:
Egozi in view of Bradley teaches the system of claim 1, and Egozi further teaches wherein the processing unit is also configured to generate a recommendation for a new product testing based on the score ([0047] “1. A coverage score for the tests under investigation in the second set of sessions captures how well one or more tests simulate their respective similar production sessions. There are other instances as well for the purpose of planning, such as simulate a new session which one may want to deploy and receive its potential usage and coverage based on the above analysis.” [0048] “To summarize, the disclosed technique for ASARS 20 provides information 36 and recommendations at the session level.” [0090] “Fig. 13 is an example implementation 1000 of an ASARS 20 with visualization of the analysis and recommendations.” [0105] “Example analysis and providing visual and actionable recommendations for test enhancement accordingly may also include at least one of the following, but not limited to, functionalities: a. Discover the uncovered production sessions 1032 by computing the similarities and match between the test sessions and the production sessions.”).

Claim 18:
Egozi in view of Bradley teaches the system of claim 1, and Egozi further teaches wherein the processing unit is also configured to automatically provision one or more new product tests to test the product based on the score ([0047] “2. Highlighted gaps over the matched sessions provide which tests cover the production sessions (or vice versa) and how these test sessions can be modified to increase coverage and similarity to real user sessions; 3. Highlighted gaps over the unmatched sessions provide information on "blind spots" that are not covered in the tests and enable new tests or modified tests to cover these blind spots.”).

Claim 19:
Egozi in view of Bradley teaches the system of claim 1, and Egozi further teaches wherein the electronic testing device is configured to provide a user interface for allowing multiple testers to perform product testing for the product to generate the product testing data ([0018] “Application users 16 (also referred to herein at times as customers) typically interact with the AUT 12 via a client device such as a terminal, personal computer, workstation, laptop and notebook computers, tablet computers, Smart or feature cell-phones, or other handheld devices as just some examples.” [0023] “A sequence of events may be a single event such as a Graphical User Interface (GUI) command in the application or a combination of GUI events” [0025] “Sessions - A session is a period of activity of a user is interacting with an application. For this application, a ‘session’ is a sequence of events as monitored and collected by an application monitoring solution 22”).

Claim 20:
Egozi in view of Bradley teaches the system of claim 1, and Egozi further teaches wherein the product testing data indicates aspects of the product that have been tested ([0106] “Many different ways of visualizing the analysis and recommendations may be chosen from selecting from example visualization options 1040, including but not limited to, Venn diagrams 1042 and product tree maps which represent the various scores by size and colors based on product features or other application usage areas. In some examples, there may be a coverage matrix 1046 that displays the relative coverage between the test sessions and the unique production sessions along with a matching result. This matrix visualization may be helpful ... Another example visualization is providing suggested test coverage improvements 1048 to help the user of the ASARS 20 understand how the tests may be modified. Yet another visualization might be to provide a list of which production tuples 1050 of common event sequences are not covered by the test flows but used often in the real user production sessions.”).

Claim 21:
Egozi in view of Bradley teaches the system of claim 1, and Egozi further teaches wherein the product testing data indicates numbers of product testing performed for respective aspects of the product ([0054] “A unique/actual usage module 116 provides a usage measure between two sets of sessions. There are two flavors of usage measures which may be provided, a unique usage measure, and an actual (non-unique) usage measure. The unique usage measure is the number of unique matched base 32 (production 33) sessions that have been found as matched with a specific test 40 session or a set of reference sessions 41 out of the total number of base 31 (production 30) sessions. The actual usage measure is the actual number of non-unique matched base sessions 31 matched with a specific test session 40, or a set of reference sessions 41 , out of the total number of bae 31 (production 30) sessions.”).

Claim 22: 
Egozi in view of Bradley teaches the system of claim 1, and Egozi teaches further comprising a non-transitory medium having a database structure that is configured to store the score in association with the product testing data ([0022] “Example analysis and providing visual and actionable recommendations for test enhancement accordingly may also include at least one of the following … functionalities: … Compute a real user coverage and expected usage scores 1033 for each product area and feature by computing the similarities and match between the test sessions and the production sessions.” [0052] “Processor 102 is also communicatively coupled to non-transient computer readable memory (CRM) 108… The CRM 108 may include a storage area for holding programs and/or data and may also be implemented in various levels of hierarchy.” Further, see Figs. 1 and 6 showing the types of scoring and product testing data being stored, [0073] ‘The system output for a pair of sessions as noted in block 420 of Fig. 6 for seql and seq2, includes information 36 of at least four measures or scores:”).

Claim 23:
Egozi in view of Bradley teaches the system of claim 22, and Egozi further teaches wherein the database structure is also configured to store the score in association with the information regarding the actual usage of the product ([0084] “for each tuple of events, an example solution provides its real usage score in the production sessions as well as in the test sessions, where a tuple of events is a short subsequence of consecutive events of length at least 1 and as small or long as the app owner sets it.”).

Claim 24:
Egozi in view of Bradley teaches the system of claim 1, and Egozi further teaches wherein the score indicates a degree of coverage achieved by the product testing ([0037] “Real user coverage - A measure of the similarity and distance scores between each pair of matched sessions to compute how well the test session has coverage over the respective production session monitored and recorded from a real customer user.” [0055] “When the coverage score is computed for a single reference session in comparison with the respective base session then each base session has a single similarity score assigned in each of the three flavors. These similarity scores are then summed over the entire base set of sessions in both the unique and actual settings and used to compute a percentage of coverage.”).

Claim 28:
Egozi in view of Bradley teaches the system of claim 1, and Egozi teaches wherein further comprising a graphic generator configured to generate a graphic indicating the score ([0051] “The processor 102 may be also communicatively coupled in some examples to a graphics interface 106 to allow for visualization of the results and recommendations to the ASARS 20 user.” [0059] “a visualization module 130 may be included to help the AUT 12 QAE/DevOps or owner easily visualize the various measures, session sequences, and detected gaps.”).

Claim 29:
Egozi in view of Bradley teaches the system of claim 1, and Egozi further teaches wherein the product comprises a web page, a web site, a computer application, a mobile device application, or a processor application ([0045] “A B testing is the comparison of two applications or different versions of the same application, such as a web page design”).

Claim 31:
Egozi in view of Bradley teaches the system of claim 1, and Egozi further teaches wherein the processing unit is configured to provide the score for display on a computer screen or a laptop screen ([0051] “The processor 102 may be also communicatively coupled in some examples to a graphics interface 106 to allow for visualization of the results and recommendations to the ASARS 20 user.” [0059] “a visualization module 130 may be included to help the AUT 12 QAE/DevOps or owner easily visualize the various measures, session sequences, and detected gaps.” [0106] “Many different ways of visualizing the analysis and recommendations may be chosen from selecting from example visualization options 1040, including but not limited to, Venn diagrams 1042 and product tree maps which represent the various scores by size and colors based on product features or other application usage areas,” wherein it is clear from the disclosure of Egozi that the “Graphics Interface 106” displays the “coverage score” on some form of a computer screen.).

Claim 33: 
Egozi in view of Bradley teaches the system of claim 1, and Egozi further teaches wherein 
the analytic tool is associated with a first entity providing the analytic tool ([0018] “one or more application monitoring solution 22, such as ‘Google Analytics’™.” [0019] “The application monitoring solution 22 is set up … to capture sessions of an application user's 16 use of the AUT 12 to create a first set 29 of one or more session events, such as set of production sessions 30.”), and 
wherein the electronic testing device is associated with a second entity that is different from the first entity ([0020] “a second set 39 of one or more reference session events such as a set of test session 40 which are typically developed by the DevOps or QA Engineers (QAE) 18 using a test management tool 19 … The test management tool 19 may be server,” wherein the “server” storing the “Test Management Tool” is the “second entity” storing the testing device, as shown in Egozi Fig. 1.”).

Claim 34: 
Egozi in view of Bradley teaches the system of claim 1, and Egozi further teaches 
wherein the first data retriever and the second data retriever are associated with the second entity, not the first entity ([0020] “The test management tool 19 may be … integrated as part of other application testing tools.”[0051] “Fig. 3 is a block diagram of a computer based system 100 for implementing an ASARS 20… The processor 102 is communicatively coupled with a communication channel 132 … to one or more communication devices such as network 104, which may be a physical or virtual network interface,” wherein the “Network Communication Device” 104, see Egozi Fig. 3, is the first and second data retriever. [0053] “The session handling module 112 may collect the first and second set of sessions form the application monitoring solution 22, storage 24, the QAE/DevOps 18, the test management tool 19, from storage within the ASARS 20, or by a SaaS implementation of ASARS 20,” wherein Fig. 3 shows the Network 104 and Session Handling Module 112 as a part of System 100, being associated with second entity but not the first entity, i.e. Google Analytics as discussed above.).

Claims 4, 7, 10, 15-16 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Egozi in view of Bradley as applied to claims 1, 6 and 9 above, and further in view of Kuhr et al. (US PGPUB  2017/0091460; hereinafter “Kuhr”).
Claim 4: 
Egozi in view of Bradley teaches the electronic system of claim 1, and Egozi further teaches wherein the product comprises a website ([0045] “A B testing is the comparison of two applications or different versions of the same application, such as a web page design, to see which performs better”).

With further regard to Claim 4, Egozi in view of Bradley does not teach the following, however, Kuhr teaches:
wherein the information from the first database indicates traffic distribution for different parts of the website ([0053] “FIG. 2 illustrates data that might be maintained in test coverage database 108 shown in FIG. 1. The display of coverage data for a particular application can take many forms… In this example 200, the grains of an application (the circles) happen to be arranged in a graph structure where the grains are nodes of the graph. This can be considered a directed graph with edges exiting nodes to lower nodes. This graph might represent webpages with the edges representing hyperlinks and the nodes corresponding to a URL of a web application.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi in view of Bradley with the website traffic data as taught by Kuhr in order to “help focus testing on portions of an application” (Kuhr [0028).

Claim 7:
Egozi in view of Bradley teaches all the limitations of claim 6 as described above. Egozi in view of Bradley does not teach the following, however, Kuhr teaches:
wherein the weights correspond respectively with different parts of the product ([0019] “Each granular element, or ‘grain’, of an application might be tested for security separately, or a tester might test multiple grains as part of a security testing session.” [0053] “The grains/nodes of the graph might have different uses, with some nodes representing a subset of a webpage, a routine within a subroutine, a feature of an interface, an API call or other granular element.” [0024] “Some increased weighting might be provided for more risk-averse interfaces. For example, testing of an informational website for a bank might have lower weight than testing for the ability to falsify transactions.” [0030] “The shopping area of the website can be tested for vulnerabilities, so that unauthorized persons cannot get access to private data or deface the website using the interfaces available there. The administrative interface can also be tested”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi in view of Bradley with the weighting as taught by Kuhr since “in some implementations, each grain is equally weighted whereas in others, the testing of one grain is more significant than the testing of another grain” (Kuhr [0028]).

Claim 10:
Egozi in view of Bradley teaches all the limitations of claim 9 as described above. Egozi in view of Bradley does not teach the following, however, Kuhr teaches:
wherein the combiner is configured to apply respective weights for the metrics before combining the metrics to determine the score ([0026] “A coverage score might be used as a measure of how thoroughly parts of an application have been tested.” [0020] “The ‘coverage’ of an application is the aggregation of the test marks on the grains. In some embodiments, the coverage is a simple percentage, wherein each grain is equally important, and the tested/untested state is binary… In other embodiments, grains can have more than two values (tested, untested) and grain test status might be weighted”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi in view of Bradley with the weighting as taught by Kuhr since “in some implementations… the testing of one grain is more significant than the testing of another grain” (Kuhr [0028]).

Claim 15:
Egozi in view of Bradley teaches all the limitations of claim 1 as described above. Egozi in view of Bradley does not teach the following, however, Kuhr teaches:
wherein the processing unit is configured to determine an additional score, wherein the score and the additional score are for respective different times, and wherein the electronic system further comprises a database structure configured to store the score and the additional score in association with the respective times ([0026] “To compute a coverage score for an application or a portion of an application, a test mark database might be maintained.” [0057] “FIG. 3 is a representation of a portion of a testing database … In that example, there is a table 302 of test data per grain. Each grain has in table 302 a URL associated with that grain, a status (tested, untested), a timestamp of the last test date/time (digitized as a number)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi in view of Bradley with the weighting as taught by Kuhr since “might help focus testing on portions of an application that have changed considerably since they were last tested as opposed to testing on portions that are not changing” (Kuhr [0028]).

Claim 16:
Egozi in view of Bradley and Kuhr teaches the system of claim 15, and Kuhr further teaches:
wherein the score and the additional score indicates how the quality of the product testing changes over time for the product ([0020] “The ‘coverage’ of an application is the aggregation of the test marks on the grains. In some embodiments, the coverage is a simple percentage, wherein each grain is equally important, and the tested/untested state is binary … In other embodiments, grains can have more than two values (tested, untested) and grain test status might be weighted by time to account for decay over time.” [0053] “FIG. 2 illustrates data that might be maintained in test coverage database 108 shown in FIG. 1.” [0054] “This data conveys a coverage map.”).

Claim 30:
Egozi in view of Bradley teaches all the limitations of claim 1 as described above. Egozi in view of Bradley does not teach the following, however, Kuhr teaches:
wherein the processing unit is configured to provide the score for display on a hand-held device ([0061] “According to one embodiment, the techniques described herein are implemented by one or more special-purpose computing devices … The special-purpose computing devices may be … portable computer systems, handheld devices … or any other device that incorporates hard-wired and/or program logic to implement the techniques.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi in view of Bradley with the score display on a hand-held device as taught by Kuhr “so that the owners/managers of the target systems can access the target system to do their own review of testing activities, follow through with remediation, fixes, and other activities” (Kuhr [0038]), wherein the use of a hand-held device is advantageous since it enables an administrator to more readily perform related administrative operations since they would not be required to be in front of a stationary desktop system.

Claims 5 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Egozi in view of Bradley as applied to claim 1 above, and further in view of Holland et al. (US PGPUB  2017/0139723; hereinafter “Holland”).
Claim 5:
Egozi in view of Bradley teaches all the limitations of claim 1 as described above. Egozi in view of Bradley does not teach the following, however, Holland teaches:
wherein the processing unit comprises a normalizer configured to normalize the information regarding actual usage of the product ([0054] “Another useful metric for statistical analysis that may be generated is an Efficiency KPI. Efficiency KPI may be defined as: (ΔEvents/ΔDistance)/ΔTime=EPS (Effective Events per Second). EPS may be an application independent metric (e.g., a metric normalized between different applications). EPS may be used to compare different applications (e.g., different software applications).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi in view of Bradley with the normalizing of information as taught by Holland as this “allows software applications to be benchmarked against each other based on big data workflow aggregation” (Holland [0054]).

Claim 26:
Egozi in view of Bradley teaches all the limitations of claim 1 as described above. Egozi in view of Bradley does not teach the following, however, Holland teaches:
wherein the processing unit comprises one or more normalizers configured to normalize the information regarding the actual usage of the product, and/or to normalize the product testing data ([0054] “Another useful metric for statistical analysis that may be generated is an Efficiency KPI. Efficiency KPI may be defined as: (ΔEvents/ΔDistance)/ΔTime=EPS (Effective Events per Second). EPS may be an application independent metric (e.g., a metric normalized between different applications). EPS may be used to compare different applications (e.g., different software applications).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi in view of Bradley with the normalizing of information as taught by Holland as this “allows software applications to be benchmarked against each other based on big data workflow aggregation” (Holland [0054]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Egozi in view of Bradley as applied to claim 1 above, and further in view of Gardner et al. (US Patent 10,606,736; hereinafter “Gardner”).
Claim 13: (Currently Amended)
Egozi in view of Bradley teaches all the limitations of claim 1 as described above. Egozi in view of Bradley does not teach the following, however, Gardner teaches:
wherein the metric generator is configured to generate a metric based on a difference or a ratio between a number of user visits at a webpage and a number of tests performed for the webpage (Col. 7 Ln. 2: “The test plan shown in FIGS. 4A & 4B includes … the number of virtual users recommended for each path … to achieve an accurate level of load on the system, and the length of time that the load test should be run.” Col. 5 Ln. 21: “In one example, 100% of a … retailer's RUM [Real User Measurement] beacon data is collected over a specified time period … This data is analyzed and … peak traffic periods are identified in the data … in order to find the highest levels of load serviced by the website or application during the specified time period … the test plan is created based on a peak load model for the specified time period … the peak load model may be increased by a specified traffic factor (e.g., 55%) in order to stress the website or application to above expected load levels ... In one embodiment, the resulting test plan may be automatically plugged into a load testing computer program product such as CloudTest® to immediately begin load testing,” wherein the “specified traffic factor”, “RUM” data and “virtual users” included in the “load testing” make obvious the claimed “ratio”, “number of user visits” and “number of tests performed” respectively.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi in view of Bradley with the testing metrics as taught by Gardner in order “to provide confidence in the performance and scalability of the website/application” (Gardner Col. 5 Ln. 35).

With further regard to Claim 13, Egozi in view of Gardner does not teach the following, however, Bradley teaches:
wherein the tests are for determining whether one or more features of the product is working or not (Col. 14 Ln. 17: “an inventory of pages/sites/elements that are to be tested, tracked, and audited via the platform.” Col. 19 Ln. 64: “For example, multiple web pages may include a group of elements that pass one subset of tests, and another group of elements that fail another subset of tests (with, perhaps, varying results for some specific content area of the page).” Col. 20 Ln. 21: “Scanning system 910 can store, in test database engine 912, information relating to the tests—e.g., the full URL, the tests passed by each element, the tests failed by each element, and aggregate counts of test passes and failures.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi in view of Gardner with the tests for determining feature operation as taught by Bradley in order “to generate reports and user interfaces that can be used to prioritize issues by their impact” (Bradley Col. 20 Ln. 33).

Claim 14: (Currently Amended)
Egozi in view of Bradley teaches all the limitations of claim 1 as described above. Egozi in view of Bradley does not teach the following, however, Gardner teaches:
wherein the metric generator is configured to generate a metric based on a difference or a ratio between a normalized number of user visits at a webpage and a normalized number of tests performed for the webpage (Col. 7 Ln. 2: “The test plan shown in FIGS. 4A & 4B includes … the number of virtual users recommended for each path … to achieve an accurate level of load on the system, and the length of time that the load test should be run.” Col. 5 Ln. 21: “In one example, 100% of a … retailer's RUM [Real User Measurement] beacon data is collected over a specified time period … This data is analyzed and … peak traffic periods are identified in the data … in order to find the highest levels of load serviced by the website or application during the specified time period … the test plan is created based on a peak load model for the specified time period … the peak load model may be increased by a specified traffic factor (e.g., 55%) in order to stress the website or application to above expected load levels ... In one embodiment, the resulting test plan may be automatically plugged into a load testing computer program product such as CloudTest® to immediately begin load testing,” wherein the “specified traffic factor”, “RUM” data and “virtual users” included in the “load testing” make obvious the claimed “ratio”, “number of user visits” and “number of tests performed” respectively. Further, see Col. 9 Ln. 46-Col. 10 Ln. 10 which discusses generating “a list of all page groups and their observed hit percentages, relative to all other page groups,” wherein the “observed hit percentages” are a normalized value associated with both the number of “user visits” and “tests performed.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi in view of Bradley with the testing metrics as taught by Gardner in order “to provide confidence in the performance and scalability of the website/application” (Gardner Col. 5 Ln. 35).

With further regard to Claim 14, Egozi in view of Gardner does not teach the following, however, Bradley teaches:
wherein the tests are for determining whether one or more features of the product is working or not (Col. 14 Ln. 17: “an inventory of pages/sites/elements that are to be tested, tracked, and audited via the platform.” Col. 19 Ln. 64: “For example, multiple web pages may include a group of elements that pass one subset of tests, and another group of elements that fail another subset of tests (with, perhaps, varying results for some specific content area of the page).” Col. 20 Ln. 21: “Scanning system 910 can store, in test database engine 912, information relating to the tests—e.g., the full URL, the tests passed by each element, the tests failed by each element, and aggregate counts of test passes and failures.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi in view of Gardner with the tests for determining feature operation as taught by Bradley in order “to generate reports and user interfaces that can be used to prioritize issues by their impact” (Bradley Col. 20 Ln. 33).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Egozi in view of Bradley and Holland as applied to claim 26 above, and further in view of Balasubramanian et al. (US PGPUB  2019/0377736; hereinafter “Balasubramanian”).
Claim 27:
Egozi in view of Bradley and Holland teaches all the limitations of claim 26 as described above. Egozi in view of Bradley and Holland does not teach the following, however, Balasubramanian teaches:
wherein the score is based at least in part on the normalized information regarding the actual usage of the product, and/or the normalized product testing data ([0054] “the quantification logic normalizes the score of each token by applying the clustered metrics (e.g., at 92), such as, in one embodiment, quantification factors, usage frequency, acceptance frequency, number of tokens matched to a test case, or other form of weighting. The quantification logic scores the token by applying the normalized token score. Each of the test cases are scored based on the summed quantification factors of its respective tagged tokens, such as the match score, the sum of acceptance score (i.e., normalized acceptance frequency), or usage score (i.e., normalized usage frequency).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi in view of Bradley and Holland with the normalizing of information as taught by Balasubramanian for purposes of implementing an “efficient method of verifying the implementation of requirements in a software development effort” (Balasubramanian [0009]).

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Egozi in view of Bradley as applied to claim 1 above, and further in view of Ben-Cnaan et al. (US Patent 9,646,269; hereinafter “Ben-Cnaan”).
Claim 35:
Egozi in view of Bradley teaches all the limitations of claim 1 as described above. Egozi in view of Bradley does not teach the following, however, Ben-Cnaan teaches:
wherein the electronic testing device is configured to provide a first instruction instructing a human tester to test a first feature of the product (Col. 2 Ln. 42: “For example, presenting the data associated with the software testing project utilizing the user interface may include presenting a step-by-step test management process associated with the software testing project that itemizes required resources needed for each step.” Col. 3 Ln. 11: “the second repository including the test project management information may include guidelines and individual steps for a plurality of software testing projects. In this case, the guidelines and individual steps for the software testing projects may be generated according to project properties and a testing methodology associated with a corresponding software testing project.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Egozi in view of Bradley with the tester instruction as taught by Ben-Cnaan for purposes of “efficiently managing such software testing projects” (Col. 1 Ln. 14 Ben-Cnaan et al.)

Claim 36:
Egozi in view of Bradley and Ben-Cnaan teaches the system of claim 35, and Ben-Cnaan further teaches:
wherein the electronic testing device is configured to provide a second instruction instructing the human tester to test a second feature of the product, the second feature being different from the first feature (Col. 2 Ln. 42: “For example, presenting the data associated with the software testing project utilizing the user interface may include presenting a step-by-step test management process associated with the software testing project that itemizes required resources needed for each step.” Col. 3 Ln. 11: “the second repository including the test project management information may include guidelines and individual steps for a plurality of software testing projects. In this case, the guidelines and individual steps for the software testing projects may be generated according to project properties and a testing methodology associated with a corresponding software testing project.”).

Response to Arguments
Applicant's arguments, see Pages 8-17 of the Remarks filed February 28, 2022, with respect to the rejections under 35 U.S.C. 103 of Claims 1-24, 26-31 and 33-36 have been fully considered but they are not persuasive. 

With respect to the Applicant’s argument, Page 9 Paragraph 3 of the Remarks, that “the ‘real user coverage’ metric of Egozi is based on how well a test session has coverage over a production session, and is not based on how well a ‘distribution’ of product testing of ‘various features of the product’ corresponds with a ‘distribution of the actual usage’ of the product,” the Office respectfully disagrees. The Office contends that the previously cited Egozi et al. (WO 2016/200413) reference does teach the newly amended language recited in independent claim 1. The Office would like to direct the Applicant’s attention to the following citations from Egozi:
[0037] “Real user coverage - A measure of the similarity and distance scores between each pair of matched sessions to compute how well the test session has coverage over the respective production session monitored and recorded from a real customer user.” 
[0098] “3. For each product area or feature (this refers also to the overall product) compute the unique real user coverage and usage scores 1033. This step includes assigning each product area or feature with its linked tests as captured in the test management tool.” 
[105] “b. Compute a real user coverage and expected usage scores 1033 for each product area and feature by computing the similarities and match between the test sessions and the production sessions.” 
[0107] “In summary, the ASARS 20 may include several functionalities, providing real user coverage and usage scores per session and product area/feature by discovering the matched and unmatched sessions from production.”
Therefore it has been shown that Egozi teaches a system which computes scores based on how well the tested features have coverage over the respective features used in actual production sessions. The Office notes that the claimed “distribution of the product testing of various features of the product” has been interpreted as referring to the subset of tested features and that the claimed “distribution of the actual usage of the product” has been interpreted as referring to the subset of features which are actually used by an end-user in a production environment. As such the Office contends that Egozi does teach and make obvious the newly amended limitation of Claim 1 which recites, “wherein the score is based on how well a distribution of the product testing of various features of the product corresponds with a distribution of the actual usage of the product.”
Therefore, for the reasons discussed above, the Office has maintained the 35 U.S.C. 103 rejection of Claim 1 in light of the combined teachings of Egozi in view of Bradley.

With respect to the Applicant’s argument, Page 11 Paragraph 3 of the Remarks, regarding the rejection of Claim 4 in view of Kuhr, that “the diagram in figure 2 [of Kuhr] shows which node (e.g., webpage) has been tested or not, and it does not indicate traffic distribution for different parts of the website,” the Office respectfully disagrees. The Office contends that the Kuhr does teach the limitation of Claim 4 which recites, “wherein the information from the first database indicates traffic distribution for different parts of the website”. The Office would like to direct the Applicant’s attention to the following citations from Kuhr:
[0030] “In some implementations, only grains that are specifically tested are marked as being tested. This may result in separate tests being performed on structurally identical or similar grains … The shopping area of the website can be tested for vulnerabilities, so that unauthorized persons cannot get access to private data or deface the website using the interfaces available there.”
[0045] “Link 120 in FIG. 1 illustrates that administrator computer 116 can communicate with management interface computer 106. This communication might include administrator computer 116 analyzing the target system under test or parsing source code that is supposedly running on the target system in order to identify the grain boundaries in the applications that are running on the target system. This grain boundary information can be stored in test coverage database 108 and used during testing. Link 122 in FIG. 1 illustrates that management interface computer 106 might directly scan a target system to determine grain boundaries and structures of the application. The scanning of a target system might be a hyperlink crawling process.”
[0053] “FIG. 2 illustrates data that might be maintained in test coverage database 108 shown in FIG. 1. The display of coverage data for a particular application can take many forms… In this example 200, the grains of an application (the circles) happen to be arranged in a graph structure where the grains are nodes of the graph. This can be considered a directed graph with edges exiting nodes to lower nodes. This graph might represent webpages with the edges representing hyperlinks and the nodes corresponding to a URL of a web application.”
As such, in view of the above cited teachings, Kuhr has been shown to teach a system which performs software application testing, i.e. a web application comprising webpages, wherein a directed graph of webpage nodes used during testing is generated by a hyperlink crawling process. The Office contends that since the disclosed hyperlink crawling process identifies webpages nodes which are accessible by incoming traffic to the web application then it can be said that the disclosure of Kuhr does teach a database which indicates traffic distribution for different parts of a website. 
Therefore, for the reasons discussed above, the Office has maintained the 35 U.S.C. 103 rejection of Claim 4 in light of the combined teachings of Egozi in view of Bradley and Kuhr.

With respect to the Applicant’s argument, Page 13 Paragraph 5 of the Remarks, regarding the rejection of Claim 13 in view of Gardner, that “the above cited passages of Gardner do not disclose or suggest determining a difference or ratio between (1) a number of user visits at a webpage and (2) a number of tests performed (to test whether one or more features of the product is working or not). Gardner teaches performing stress test to impose load on a website / application, but the stress test does not test whether a feature of a product is working or not,” the Office respectfully disagrees.
The Office first contends that the Gardner does teach the limitations of Claim 13 which recites, “wherein the metric generator is configured to generate a metric based on a difference or a ratio between a number of user visits at a webpage and a number of tests performed for the webpage”. In support of this assertion the Office would like to direct the Applicant’s attention to the following citations from Gardner:
Col. 7 Ln. 2: “The test plan shown in FIGS. 4A & 4B includes … the number of virtual users recommended for each path … to achieve an accurate level of load on the system, and the length of time that the load test should be run.” 
Col. 5 Ln. 21: “In one example, 100% of a … retailer's RUM [Real User Measurement] beacon data is collected over a specified time period … This data is analyzed and … peak traffic periods are identified in the data … in order to find the highest levels of load serviced by the website or application during the specified time period … the test plan is created based on a peak load model for the specified time period … the peak load model may be increased by a specified traffic factor (e.g., 55%) in order to stress the website or application to above expected load levels ... In one embodiment, the resulting test plan may be automatically plugged into a load testing computer program product such as CloudTest® to immediately begin load testing.”
As such, in view of the above cited teachings, the Office contends that since Gardner has been shown to disclose a system which uses a number of virtual users, modified by a specified “traffic factor”, to accurately simulate the detected peak amount of traffic caused by real-world users serviced by a website, wherein the virtual users each represent a test performed on the webpage, then it can be said that the disclosure of Gardner does teach the amended limitation of Claim 13 which recites, “wherein the metric generator is configured to generate a metric based on a difference or a ratio between a number of user visits at a webpage and a number of tests performed for the webpage,” wherein the “traffic factor” in Gardner is the claimed ratio metric. 
Furthermore, the Applicant’s arguments with respect to the newly amended limitation of Claim 13 which recites, “wherein the tests are for determining whether one or more features of the product is working or not”, have been considered but are moot in view of the newly applied Bradley reference which has been shown to make obvious this newly amended limitation, see the rejection of Claim 13 above regarding further details.
Therefore, for the reasons discussed above, the Office contends that the newly amended Claim 13 is obvious in light of the combined teachings of Egozi in view of Gardner and Bradley.

With respect to the Applicant’s argument, Page 16 Paragraph 2 of the Remarks, regarding the rejection of Claim 14 in view of Gardner, that “the above cited passages of Gardner do not disclose or suggest any metric that is based on a difference or ratio between (1) a normalized number of user visits at a webpage and (2) a normalized number of tests performed to test whether one or more features of the product is working or not,” the Office respectfully disagrees.
The Office first contends that the Gardner does teach the limitations of Claim 14 which recites, “wherein the metric generator is configured to generate a metric based on a difference or a ratio between a normalized number of user visits at a webpage and a normalized number of tests performed for the webpage”. In support of this assertion the Office would like to direct the Applicant’s attention to the following citations from Gardner:
Col. 7 Ln. 2: “The test plan shown in FIGS. 4A & 4B includes … the number of virtual users recommended for each path … to achieve an accurate level of load on the system, and the length of time that the load test should be run.” 
Col. 5 Ln. 21: “In one example, 100% of a … retailer's RUM [Real User Measurement] beacon data is collected over a specified time period … This data is analyzed and … peak traffic periods are identified in the data … in order to find the highest levels of load serviced by the website or application during the specified time period … the test plan is created based on a peak load model for the specified time period … the peak load model may be increased by a specified traffic factor (e.g., 55%) in order to stress the website or application to above expected load levels ... In one embodiment, the resulting test plan may be automatically plugged into a load testing computer program product such as CloudTest® to immediately begin load testing.”
Col. 9 Ln. 46: “FIG. 6 is an example flow diagram of a process for generating test case scenarios representative of real user data. The process begins with the determination of the page group percentages and bounce paths. (Block 61) These determinations are made from the beacon data for the time period range of interest. A list of all page groups and their observed hit percentages, relative to all other page groups, is generated. These percentages are referred to as the overall page group hit percentages.”
As such, in view of the above cited teachings, the Office contends that since Gardner has been shown to disclose a system which uses a number of virtual users, modified by a specified “traffic factor” and weighted/normalized according to the determined “observed hit percentages” associated with a number of real-world user vists, to accurately simulate the detected peak amount of traffic caused by real-world users serviced by a website, wherein the virtual users each represent a test performed on the webpage, then it can be said that the disclosure of Gardner does teach the amended limitation of Claim 14 which recites, “wherein the metric generator is configured to generate a metric based on a difference or a ratio between a normalized number of user visits at a webpage and a normalized number of tests performed for the webpage,” wherein the “traffic factor” in Gardner is the claimed ratio metric. 
Furthermore, the Applicant’s arguments with respect to the newly amended limitation of Claim 14 which recites, “wherein the tests are for determining whether one or more features of the product is working or not”, have been considered but are moot in view of the newly applied Bradley reference which has been shown to make obvious this newly amended limitation, see the rejection of Claim 14 above regarding further details.
Therefore, for the reasons discussed above, the Office contends that the newly amended Claim 14 is obvious in light of the combined teachings of Egozi in view of Gardner and Bradley.

With respect to the Applicant’s further arguments, Pages 16-17 of the Remarks, that the features of the remaining claims are not taught by the cited prior art, the Office respectfully disagrees. These arguments rely upon the arguments as presented in relation to Claim 1 discussed above, and as such the Office directs the Applicant to the responses above regarding these arguments. 
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/s. sough/spe, art unit 2192/2194